PER CURIAM: *
Appealing the judgment in a criminal case, Rolando Rodríguez-Bautista raises an argument that is foreclosed by United States v. Betancourt, 586 F.3d 303, 308-09 (5th Cir. 2009), which held that knowledge of drug type and quantity is not an element of a 21 U.S.C. § 841 offense. Nor is knowledge of drug type and quantity an element of an offense under either 21 U.S.C. § 952(a) or 21 U.S.C. § 960(a). See United States v. Valencia-Gonzales, 172 F.3d 344, 345-46 (5th Cir. 1999); United States v. Restrepo-Granda, 575 F.2d 524, 527 (5th Cir. 1978). Accordingly, the motion for summary disposition is GRANTED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.